DETAILED ACTION
Allowable Subject Matter
With respect to the Entered After-Final Amendment, filed 1/12/2022, claims 2 and 4-11 are allowed in view of the reasons indicated in the Office Action filed on 11/16/2021, as well as Applicant's arguments (Response filed 10/05/2021) and the cited prior art of record. 
While the teachings of Smaldone disclosed the data processing method according to previous claim 1, Smaldon did not explicitly disclose the limitations as disclosed by claim 11, wherein a minimum of the one or more processing tasks’ remaining resources is calculated as: (a total data volume - an already processed data volume) / (a data rate * a remaining time within a current processing task’s time limit), respectively per the one or more current processing tasks, wherein the data rate is based on the respective one of the current processing tasks’ configuration, wherein the one or more current processing tasks’ time limits comprise the current processing task’s time limit, and wherein resources obtained by releasing the one or more current processing tasks’ resources are a difference between the one or more current processing tasks’ scheduled resources and the one or more current processing tasks’ remaining resources.
For these reasons, claims 2 and 4-11 are allowed over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910. The examiner can normally be reached M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.